DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14 and 16-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Austrian priority documents filed on 4/27/15 and 10/1/15 have been filed on parent application no. 15/569,017 and are acknowledged.
Allowable Subject Matter
Claims 1, 3-14 and 16-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN HOLMES/Primary Examiner, Art Unit 3655